PER CURIAM.
Because the trial court granted defendant’s motion to suppress all evidence subsequent to its declaration of the unconstitutionality of section 893.135, Florida Statutes (1979), and because the state did not appeal the order to suppress which is a controlling disposition of this case, the state’s appeal from the trial court’s order granting defendant’s motion to dismiss is now moot and is therefore dismissed.
It is so ordered.
SUNDBERG, C. J., and OVERTON, ENGLAND, ALDERMAN and MCDONALD, JJ., concur.
ADKINS and BOYD, JJ., dissent.